HUNT, District Judge
(after stating the facts). The decree in the specific performance suit, made June 1, 1895, in the district court of the state, did not determine what extralateral rights the owners of the St. Eouis claim had beneath the surface in the compromise strip. It appears very plainly that the owners of the adjoining claim were not assailing such extralateral rights in the specific performance suit referred to, and that “the purpose of that action was to fix a boundary line between the two mining claims, reserving to each claim the rights- that would have attached if the boundary line had been settled without controversy.” Montana Mining Company, Limited, v. St. *453Louis Mining & Milling Company of Montana, 102 Fed. 430, 43 C. C. A. 120, 56 L. R. A. 725. Such is the language of the Court of Appeals in its opinion, and so free from ambiguity is it that the argument of defendant that the decree made by the state court determined that this defendant has a right to mine the ground in controversy in the law suit, No. 291, in the federal court, and that plaintiff herein has not such right, cannot possibly be sustained. It was by the litigation in this court that afterwards there was a trial of the question of ownership and title to the portion of the Drum Lummon vein which had its apex within the limits of the plaintiff’s St. Louis claim, and which extended downward beneath the surface of the compromise strip, and it was in this court that the very contention that is now made, as to the force of the judgment in the specific performance suit, was earnestly put fonvard by way of a plea in bar, and it is in the federal courts that that contention lias been invariably held unsound, whether presented before the trial court or the appellate tribunal of the Ninth Circuit.
The parties voluntarily submitted themselves to the jurisdiction of the federal court in the law action, No. 291, and have sought the equitable aid of the same court to protect the identical property involved in the law action. They have contested the right of plaintiff to mine in the compromise strip, and it is not for the Circuit Court now7 to deny its jurisdiction to have tried the questions it did try, or to decline to act in the ancillary action.
Judge Hawley, in one of his vigorous opinions (Rogers v. Pitt, 96 Fed. 668), used this language, which is most pertinent to the case at bar:
“Whatever the rights oí the defendants may have been at the time of the institution of the suit in this court, if: they had taken proper steps to stay the proceedings in this court, as a matter of comity between the state court and this court, it is clear to my mind that, by coming into this court after service of process upon them, and submitting themselves to its jurisdiction, they waived their rights to have the ease tried in the state court. The defendants ought not, after voluntarily submitting themselves to the jurisdiction of this court, and contesting the proceedings herein, and obtaining what they deemed to he an adverse ruling, to them endeavor to have a change of the place of trial, and take their chances in another court, on the ground that they might have brought the complainant within thp jurisdiction of the state court had they taken the necessary steps so to do.”
So I regard the jurisdiction to hear and decide the law action as having been complete, and the question of jurisdiction as concluded and beyond successful dispute.
Jurisdiction to try title to the ground in controversy in the action at law having existed in this court, and the questions presented in action No. 291 having been alone tried herein, it is the duty of the federal court to sustain its judgment, as affirmed by the federal court of appeals; and, if necessary to make the decree dissolving the injunction in the ancillary suit brought in this court effectual, this court lias the power to restrain the defendants from proceeding to prosecute the application for an injunction now pending in the state court, which, if granted by the state court, would prevent plaintiff from mining the identical ground that, by the judgment of the court of appeals, belongs *454to it, and which it has a legal right to mine. The effect of an injunction by the state court would be to render ineffectual the judgment of the United States Circuit Court of Appeals in a case over which it had and exercised jurisdiction.
But it is said that injunction against the defendant herein by the federal court is not the proper remedy, inasmuch as section 720 of the Revised Statutes of the United States [U. S. Comp. St. 1901, p. 580] forbids a federal court to grant a writ of injunction to stay proceedings in a state court. If the question presented by the learned counsel for defendant were before the court as res integra, its manifest importance would make decision far more difficult than it now is; for the courts of the two jurisdictions, federal and state, must be permitted to exercise their full powers, without interference with one another and without conflict. Fortunately this principle is so generally adhered to that encroachments seldom occur, and I have no doubt that its obvious wisdom would be found the basis for perfect accord between the federal and state courts in this matter, should the learned judge of the state court be called upon to examine the whole record in this case, and to decide as to his course in the premises. But the present petition for injunction to restrain the defendants being now before the federal court in which the law action between these parties was decided, and in which the injunction issued in the ancillary suit was dissolved, after the judgment of this court was appealed from and affirmed, the duty of the federal court is to act in aid of its own jurisdiction, and to render its decree effectual, retaining jurisdiction for all purposes within the general scope of the equities to be enforced in the suit ancillary to the law action tried.
The Supreme Court of the United States has laid down the doctrine which this court must follow: In Julian v. Central Trust Co., 193 U. S. 93, 24 Sup. Ct. 399, 48 L. Ed. 624, where a sheriff was proceeding to sell property which had been converged bj1- a decree of the federal court, and where the contemplated action of the sheriff had the effect of annulling and setting aside the decree of the federal court, the Supreme Court said in such a case a supplemental bill could be filed in the federal court, with a view to protecting the prior jurisdiction of such court, and rendering effectual its decree. “In such cases,” said the court, “where the federal court acts in aid of its own jurisdiction, and to render its decree effectual, it may, notwithstanding section 720, Rev. St., restrain all proceedings in a state court which would have the effect of defeating or impairing its jurisdiction.” To sustain this rule Justice Day cites French v. Hay, 22 Wall. 250, 22 L. Ed. 799. In that case the appellant argued to the Supreme Court, as does the defendant before this court, that under section 720 injunction would not lie when issued by a federal tribunal auainst a party suing in the courts of the state. But the Supreme Court refused to sustain the reasoning of the appellant, and said:
“Having the possession and jurisdiction of the ease, that jurisdiction embraced everything in the case, and every question arising which could be de-temined in it, until it reached its termination, and the jurisdiction was exhausted. While the jurisdiction lasted, it was exclusive, and could not be trenched upon by any other tribunal.”
*455The court also speaks of the results which would followdf relief could not be given by the federal tribunals where their jurisdiction attached, and demonstrates that their decrees might be nullified, in so far as any protection could be given by them. “Instead of terminating the strife between him and his adversary, they would leave him under the necessity of engaging in a new conflict elsewhere. This would be contrary to the plainest principles of reason and justice. The prohibition in the judiciary act against the granting of injunctions by the courts of the United States, touching proceedings in state courts, has no application here. The prior jurisdiction of the court below took the case out of the operation of that provision.” This decision is applicable, because, as heretofore stated, it was in this (the federal) court that the right of the parties to mine the ground involved in the law action in this court was involved; there never having been, as indicated, any issue in the state court wherein such right was adjudicated. In Dietzsch v. Huidekoper, 103 U. S. 494, 26 L. Ed. 497, Justice Woods, for the court, expressly stated that “a court of the United States is not prevented from enforcing its own judgments by the statute which forbids it to grant a writ of injunction to stay proceedings in a state court.” In that case the action of the Circuit Court of the United States enjoining appellants from proceeding in an action at law brought on a replevin bond was sustained. Again, in the very recent case of Riverdale Mills v. Manufacturing Company, 198 U. S. 188, 25 Sup. Ct. 629, 49 L. Ed. 1008, the Supreme Court, through Justice Brewer, reversed the Circuit Court of Appeals of the Fifth Circuit, and affirmed the order of the Circuit Court granting an injunction preventing defendant from prosecuting a suit instituted in the courts of the state of Alabama. The effect of section 720, Rev. St., was considered, and it was distinctly held that:
“A federal court, exercising a jurisdiction apparently belonging to It, may thereafter, by ancillary suit, inquire whether that jurisdiction in fact existed, rt may protect the title which it has decreed as against every one a party to the original suit, and prevent that party from relitigating the questions of right which have already been determined.”
The cases cited are authority for issuing the injunction prayed for in this proceeding. They demonstrate that, as incidental to a case to which the constitutional and statutory powers of the federal courts are extended, injunctions to restrain parties from proceeding in state courts will lie, and are not infrequently issued. They further establish that section 720 was not intended to impair the jurisdiction of the federal courts, as that jurisdiction had been conferred by the Constitution and laws, which empower courts of equity to interfere and effectuate their own decrees by injunction or writs of assistance, in order to avoid the relitigation of questions once settled between the parties. Story’s Equity Jurisprudence, § 959; Central Nat. Bank v. Stevens, 169 U. S. 432, 18 Sup. Ct. 403, 42 L. Ed. 807; Foster’s Federal Practice, § 211; Desty’s Fed. Prcedure, vol. 2, p. 80S.
The substantial rights of the parties in the law action having been litigated in the federal courts, I am of the opinion that the duty of this court is to uphold its jurisdiction in the ancillary suit by issuing the injunction prayed for.